     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 1 of 26


 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT

 8                          EASTERN DISTRICT OF CALIFORNIA

 9

10       BRIAN GARLOUGH,                    No.   2:20-cv-01879-JAM-AC
11                     Plaintiff,
12           v.                             ORDER GRANTING DEFENDANT
                                            LITHIA’S MOTION TO DISMISS AND
13       FCA US LLC, a Delaware             GRANTING IN PART AND DENYING IN
         limited liability company, et      PART DEFENDANT FCA’S MOTION TO
14       al.,                               DISMISS
15                     Defendants.
16

17            I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND1

18           On July 5, 2018 Brian Garlough (“Plaintiff”) purchased a

19   2018 Dodge Demon in Texas that he had shipped to his home state

20   of California.        Second Am. Compl. (“SAC”) ¶¶ 19-21; see also SAC

21   Ex. A.       One of the most prominent features of the car is the 45

22   square inch, air-grabber hood scoop (“hood scoop”).          SAC ¶ 13.

23   Based on information and belief, Plaintiff alleges that Defendant

24   FCA, who marketed and produced the Dodge Demon, was aware of

25   issues with the hood scoop but concealed this defect from

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for February 9, 2021.
                                      1
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 2 of 26


 1   consumers and continued to market the car.         Id. ¶¶ 17, 18.

 2   Specifically, Plaintiff alleges that the hood expands, contracts,

 3   warps, and vibrates when the car is used which chips, scrapes,

 4   and cracks the original factory paint, causing damage to the

 5   car’s hood, including rust.      Id. ¶ 17.

 6        In early August 2018, Plaintiff claims he noticed damage to

 7   the car caused by the hood.      Id. ¶ 22.    Plaintiff immediately

 8   took his car to the Lodi Dodge Dealership where he was instructed

 9   to call the hotline specific for FCA’s high-end SRT cars.            Id.

10   When Plaintiff contacted the hotline, he was told to take the car

11   back to the dealership and was informed that FCA had authorized

12   the dealership to repaint the hood.       Id. ¶ 23.       However, when

13   Plaintiff pointed out that the problem would persist, he was told

14   to contact SRT.    Id.   Plaintiff contacted SRT about three times.

15   Each time he was told FCA was working on a solution.            Id. ¶ 24.

16   When he contacted the hotline again in February 2019, he was told

17   FCA was redesigning the hood scoop.       Id. ¶ 25.

18        On December 4, 2019, a technical service bulletin was

19   released that called for the replacement of the hood scoop bezel

20   with a smaller one.      Id. ¶ 27.   However, Plaintiff alleges this
21   repair is inadequate since it doesn’t prevent the new hood scoop

22   bezel from also causing damage to the hood.         Id.     In February

23   2020, Plaintiff was contacted by a repair facility which provided

24   a quote to repaint the hood and replace the hood scoop bezel with

25   the redesigned part.     Id. ¶ 28.    Plaintiff refused the repair

26   because the facility was unable to guarantee matching paint and
27   the quote was more than double what FCA offered to pay for the

28   repair.   Id.
                                           2
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 3 of 26


 1         Plaintiff subsequently brought this action for: (1) false

 2   advertising in violation of California law; (2) violation of the

 3   California Consumer Legal Remedies Act; (3) violation of the

 4   express warranty under the Song-Beverly Consumer Warranty Act;

 5   (4) violation of the implied warranty under the Song-Beverly

 6   Consumer Warranty Act; (5) violation of manufacturer’s duties

 7   under the Song-Beverly Consumer Warranty Act; (6) unfair business

 8   practices in violation of California law; (7) violation of the

 9   Magnuson-Moss Warranty Act; (8) breach of express warranty;

10   (9) fraudulent concealment; (10) negligent misrepresentation;

11   (11) breach of contract; and (12) unjust enrichment.          SAC at 6-

12   19.   Plaintiff’s eleventh cause of action for breach of contract

13   was brought against Lithia Motors and Lithia DMID, id. at 17, the

14   dealership where Plaintiff purchased his car.          Id. ¶¶ 5, 109-110.

15   All the other causes of action were brought against FCA.

16         FCA then filed this motion to dismiss for lack of personal

17   jurisdiction and failure to state a claim.          FCA’s 12(b)(2) Mot.,

18   ECF No. 23; FCA’s 12(b)(6) Mot., ECF No. 24.          Lithia DMID and

19   Lithia Motors also brought a motion to dismiss for lack of

20   personal jurisdiction and failure to state a claim.          Lithia’s
21   12(b)(2) Mot., ECF No. 29; Lithia’s 12(b)(6) Mot., ECF No. 30.

22   Plaintiff opposed these motions.          Pl.’s Opp’n to FCA’s 12(b)(2)

23   Mot., ECF No. 31; Pl.’s Opp’n to FCA’s 12(b)(6) Mot., ECF No. 32;

24   Pl.’s Opp’n to Lithia’s 12(b)(2) Mot., ECF No. 34; Pl.’s Opp’n to

25   Lithia’s 12(b)(6) Mot., ECF No. 35.          Defendants replied.    FCA’s

26   12(b)(2) Reply, ECF No. 36; FCA’s 12(b)(6) Reply, ECF No. 37;
27   Lithia’s 12(b)(2) Reply, ECF No. 38; Lithia’s 12(b)(6) Reply, ECF

28   No 39.
                                           3
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 4 of 26


 1                                II.   OPINION

 2        A.    Judicial Notice

 3        FCA requested the Court take judicial notice of the

 4   warranty booklet for 2018 Dodge gas vehicles.         See FCA’s Req.

 5   for Judicial Notice, ECF No. 25.          The Court may consider the

 6   warranty under the incorporation by reference doctrine, which

 7   permits courts to take into account documents “whose contents

 8   are alleged in a complaint and whose authenticity no party

 9   questions, but which are not physically attached to the

10   plaintiff’s pleading.”     Knievel v. ESPN, 393 F.3d 1068, 1076

11   (9th Cir. 2005).     Because Plaintiff’s complaint relies on the

12   warranty, see SAC ¶ 20, and he has not contested its accuracy,

13   the Court may consider it.      Accordingly, FCA’s request is

14   granted.

15        B.    Personal Jurisdiction

16        Rule 12(b)(2) of the Federal Rules of Civil Procedure

17   authorizes a defendant to seek dismissal of an action for a lack

18   of personal jurisdiction.      Fed. R. Civ. P. 12(b)(2).      Plaintiffs

19   bear the burden of showing that jurisdiction is proper but

20   “[w]here, as here, the motion is based on written material
21   rather than an evidentiary hearing, plaintiff need only make a

22   prima facie showing of jurisdictional facts.”         Schwarzenegger v.

23   Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004).           But

24   “the plaintiff cannot simply rest on the bare allegations of his

25   complaint.”    Id.   Uncontroverted allegations in the complaint

26   are accepted as true, and factual disputes created by
27   conflicting affidavits are resolved in plaintiff’s favor.           Id.

28        “When no federal statute governs personal jurisdiction, the
                                           4
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 5 of 26


 1   district court applies the law of the forum state.”          Boschetto

 2   v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008).          California’s

 3   long-arm statute allows the exercise of personal jurisdiction to

 4   the full extent permissible under the U.S. Constitution.             See

 5   Cal. Civ. Proc. Code § 410.10.       Accordingly, California courts

 6   may exercise personal jurisdiction over a defendant so long as

 7   it comports with due process.       Boschetto, 539 F.3d at 1015.

 8   “For a court to exercise personal jurisdiction over a

 9   nonresident defendant [in accordance with due process], that

10   defendant must have at least ‘minimum contacts’ with the

11   relevant forum such that the exercise of jurisdiction ‘does not

12   offend traditional notions of fair play and substantial

13   justice.’”   Schwarzenegger, 374 F.3d at 801 (quoting

14   International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

15   There are two kinds of personal jurisdiction a forum state may

16   exercise over a defendant: general jurisdiction and specific

17   jurisdiction.    Boschetto, 539 at 1016.

18              1.    General Jurisdiction

19        The first type of personal jurisdiction, general

20   jurisdiction, allows a court to hear any and all claims against
21   a defendant.    Martinez v. Aero Caribbean, 764 F.3d 1062, 1066

22   (9th Cir. 2014).    A court may exercise general jurisdiction over

23   a defendant when their affiliations with the State are so

24   “continuous and systematic” as to render them essentially at

25   home in the forum state.      Daimler AG v. Bauman, 571 U.S. 117,

26   127 (2014) (internal quotations and citations omitted).             For a
27   corporation, the paradigm forum for the exercise of general

28   jurisdiction is its place of incorporation and principal place
                                           5
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 6 of 26


 1   of business.     Id. at 137.   Only in an “exceptional” case will a

 2   “corporation’s operations in a forum other than its formal place

 3   of incorporation or principal place of business [. . .] be so

 4   substantial and of such a nature as to render the corporation at

 5   home in that State.”     Id. at 139 n. 19.

 6        While the Court did not define what such an exceptional

 7   case would be, it did cite to Perkins v. Benguet Consolidated

 8   Mining Co., 342 U.S. 437 (1952), as an example indicating “the

 9   bar for such a finding is very high.”          Cahen v. Toyota Motor

10   Corp., 147 F.Supp.3d 955, 965 (N.D. Cal. 2015).          Perkins

11   involved a mining company based out of the Philippines.             342

12   U.S. at 447.    The Court found general jurisdiction over the

13   corporation was proper in Ohio because during the Japanese

14   occupation of the Philippines the president was directing all of

15   the company’s activities from there.          Id. at 447-448.   The Court

16   in Daimler explained that general jurisdiction was appropriate

17   in Perkins because “[g]iven the wartime circumstances, Ohio

18   could be considered a surrogate for the place of incorporation

19   or head office.”     Daimler, 571 U.S. at 130 n. 8.

20        Here, FCA’s place of incorporation is Delaware and its
21   principal place of business is Michigan.          SAC ¶ 2.   Plaintiff

22   relying on pre-Daimler cases argues, that despite this, FCA’s

23   contacts with California are so continuous and systematic as to

24   render it essential at home here.         Pl.’s Opp’n to FCA’s 12(b)(2)

25   Mot. at 5.     The Court disagrees.       There is nothing exceptional

26   about this case that would extend general jurisdiction beyond
27   the states where FCA is incorporated and has its principal place

28   of business.     FCA does not design, manufacture, or assemble any
                                           6
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 7 of 26


 1   motor vehicles in California.      Terry Decl. ¶ 3.     And its

 2   operations in this state are limited to two facilities, which,

 3   together, employ fewer than 200 people, comprising less than

 4   .32% of FCA’s workforce.      Id. ¶ 4.    While Plaintiff also alleges

 5   Defendant markets in California and “sells and transports

 6   hundreds and thousands of cars in the State,” Opp’n at 5, this

 7   does not make FCA essentially at home in California warranting

 8   general jurisdiction.     See Daimler, 571 U.S. at 139 (“If

 9   [defendant’s] California activities sufficed to allow

10   adjudication of this Argentina-rooted case in California, the

11   same global reach would presumably be available in every other

12   State in which [defendant’s] sales are sizable.”)

13        Similarly, Lithia Motors’ place of incorporation and

14   principal place of business are in Oregon.         SAC ¶ 3.   Lithia

15   DMID, a subsidiary of Lithia Motors, is a Texas corporation with

16   its principal place of business in Oregon.         SAC ¶ 4.   Plaintiff,

17   however, argues that Lithia Motors is at home in California

18   because it has a large physical presence in the State.              Pl.’s

19   Opp’n to Lithia’s 12(b)(2) Mot. at 5.        Specifically, Lithia

20   Motors has 45 dealerships in California, maintains a permanent
21   workforce in the State, is licensed to do business here, pays

22   taxes, and advertises in California.        Id.   But doing business in

23   the State is not enough to justify general jurisdiction as “[a]

24   corporation that operates in many places can scarcely be deemed

25   at home in all of them.”      Daimler, 571 U.S. at 139 n. 20.

26        Because all of Defendants’ place of incorporation and
27   principal place of business are outside of California and

28   Plaintiff has not demonstrated this is one of the “exceptional
                                           7
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 8 of 26


 1   cases” where any of Defendants’ contacts are “so substantial and

 2   of such a nature as to render” them essentially at home in

 3   California, the Court finds California does not have general

 4   jurisdiction over Defendants.       Id. at 761 n. 19.

 5               2.    Specific Jurisdiction

 6        Specific jurisdiction on the other hand, allows a court to

 7   exercise jurisdiction when the suit arises out of or relates to

 8   the defendant’s contacts with the forum.        Bristol-Myers Squibb

 9   Co. v. Superior Ct. of California, San Francisco Cty., 137 S.

10   Ct. 1773, 1780 (2017).      In the Ninth Circuit, specific

11   jurisdiction is appropriate if: (1) a non-resident defendant

12   purposefully directs their activities towards the forum or

13   performs some act by which they purposefully avail themselves of

14   the privilege of conducting activities in the forum, thereby

15   invoking the benefits and protections of its laws; (2) the claim

16   arises out of or relates to the defendant’s forum related

17   activities; and (3) the exercise of jurisdiction comports with

18   fair play and substantial justice.        Schwarzenegger v. Fred

19   Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004).          The

20   plaintiff bears the burden of satisfying the first two prongs of
21   the test.   Id.    If the plaintiff fails to satisfy either of

22   these prongs, personal jurisdiction is not established in the

23   forum state.      Id.   If the plaintiff does satisfy the first two

24   prongs “the burden then shifts to the defendant to ‘present a

25   compelling case’ that the exercise of jurisdiction would not be

26   reasonable.”      Id. (quoting Burger King Corp. v. Rudzewicz, 471
27   U.S. 462, 477-78 (1985)).

28        FCA and Lithia Motors argue specific jurisdiction is
                                           8
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 9 of 26


 1   inappropriate in California because Plaintiff purchased his car

 2   in Texas.   FCA’s 12(b)(2) Mot. at 5; Lithia’s 12(b)(2) Mot. at

 3   3.   They insist that because Plaintiff purchased the car out of

 4   state, he cannot show that his claims arise from or relate to

 5   their activities in California.       FCA’s 12(b)(2) Mot. at 5;

 6   Lithia’s 12(b)(2) Mot. at 3.      While the present Motions were

 7   pending, the Supreme Court decided Ford Motor Company v. Montana

 8   Eight Judicial District Court, 141 S.Ct. 1017 (2021),

 9   foreclosing this argument.      FCA and Lithia attempted to

10   distinguish the case at hand from that of Ford Motor, but as

11   explained below, the Court finds their arguments unavailing.

12   See Lithia’s Suppl. Br., ECF No. 45; FCA Suppl. Br., ECF No. 46.

13        Ford Motor involved two cases arising from car accidents in

14   Montana and Minnesota against Ford.       Id. at 1023.     While Ford

15   did substantial business in both states including advertising,

16   selling, and servicing the model of the car the suits claimed

17   were defective, Ford contended specific jurisdiction was

18   improper because the particular car involved in the accidents

19   had been purchased, manufactured, and designed out of state.

20   Id. at 1022.    Ford argued, as FCA and Lithia Motors do here,
21   that the State only had jurisdiction if the company’s conduct in

22   the State had given rise to the plaintiff’s claims.          Id. at

23   1023.   That causal link existed, Ford contended, only if the

24   company had designed, manufactured, or sold the particular car

25   involved in the accident in the State.        Id.

26        The Supreme Court rejected this argument, finding specific
27   jurisdiction exists when a company “serves a market for a

28   product in the forum State and the product malfunctions there.”
                                           9
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 10 of 26


 1   Id. at 1027.    In so holding, the Court noted that Ford urged

 2   Montanans and Minnesotans to buy its car through advertisements,

 3   their cars were available for sale in the states, and their

 4   dealers regularly maintained and repaired Ford cars.           Id.

 5   Accordingly, Ford had purposefully availed itself of the

 6   privilege of conducting business with Montana and Minnesota.

 7   Id.   The Court also found plaintiffs’ claims were related to

 8   these contacts as “Ford had systematically served a market in

 9   Montana and Minnesota for the very vehicles that the plaintiffs

10   allege[d] malfunctioned and injured them in those States” even

11   though the cars were purchased elsewhere.         Id. at 1028.

12         Similarly, here, Plaintiff has alleged that FCA and Lithia

13   Motors, have served a market in California for the Dodge Demon,

14   which they do not dispute.       SAC ¶¶ 1, 3, 10, 12; see Lithia’s

15   12(b)(2) Mot. at 3; see generally FCA’s 12(b)(2) Reply; Lithia’s

16   12(b)(2) Reply.     Specifically, Plaintiff has alleged that FCA

17   markets and sells cars in California, including the Dodge Demon,

18   as well as owns a parts distribution and business center here.

19   Id. ¶¶ 3, 10, 12.     Plaintiff alleges that Lithia Motors is a

20   large automotive retailer who generates approximately a quarter
21   of its revenue from California.       Id. ¶ 3.    Because Plaintiff

22   alleges that FCA and Lithia Motors have systematically served a

23   market in California for the very car that Plaintiff alleges

24   malfunctioned here, there is specific jurisdiction in California

25   over Plaintiff’s claims arising out of the car’s deficiencies,

26   even though it was purchased in Texas.        See Ford Motor, 141
27   S.Ct. at 1027.

28         Contrastingly, Plaintiff has made no showing that Lithia
                                           10
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 11 of 26


 1   DMID, who operates the dealership he purchased the car from in

 2   Texas and a subsidiary of Lithia Motors, has any contacts with

 3   California.     See SAC ¶¶ 4, 5.    Plaintiff contends that Lithia

 4   DMID purposefully availed itself of the privileges of doing

 5   business in California by selling him, a California resident,

 6   the vehicle.    Pl.’s Opp’n to Lithia’s 12(b)(2) Mot. at 7.          But

 7   this is not enough to establish sufficient minimum contacts

 8   justifying jurisdiction.      See Boschetto, 539 F.3d at 1017 (“the

 9   formation of a contract with a nonresident defendant is not,

10   standing alone, sufficient to create jurisdiction.”)

11   Accordingly, the Court GRANTS Defendant Lithia DMID’s Motion to

12   Dismiss for lack of personal jurisdiction.         FCA and Lithia

13   Motor’s 12(b)(2) Motions are DENIED.

14         C.    Failure to State a Claim

15         A Rule 12(b)(6) motion challenges the complaint as not

16   alleging sufficient facts to state a claim for relief. F. R.

17   Civ. P. 12(b)(6).     “To survive a motion to dismiss [under

18   12(b)(6)], a complaint must contain sufficient factual matter,

19   accepted as true to state a claim for relief that is plausible

20   on its face.”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
21   (internal quotation marks and citation omitted).          While

22   “detailed factual allegations” are unnecessary, the complaint

23   must allege more than “[t]hreadbare recitals of the elements of

24   a cause of action, supported by mere conclusory statements.”

25   Id.   “In sum, for a complaint to survive a motion to dismiss,

26   the non-conclusory ‘factual content,’ and reasonable inferences
27   from that content, must be plausibly suggestive of a claim

28   entitling the plaintiff to relief.         Moss v. U.S. Secret Serv.,
                                           11
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 12 of 26


 1   572 F.3d 962, 969 (9th Cir. 2009).

 2               1.   Whether Plaintiff May Assert California Law

 3                    Claims When the Car was Purchased in Texas

 4         FCA first argues that Plaintiff’s California statutory law

 5   claims: violation of the False Advertising Law (“FAL”),

 6   violation of the California Consumer Legal Remedies Act

 7   (“CLRA”), unfair business practices (“UCL”), and Song-Beverly

 8   Act fail as these statutes do not apply to purchases made

 9   outside of California.      FCA’s 12(b)(6) Mot. at 5.      In support,

10   FCA notes that “California law presumes that the legislature did

11   not intend a statute to be operative, with respect to

12   occurrences outside the state.”       Id. (quoting Wilson v. Frito-

13   Lay N. Am., Inc., 961 F.Supp.2d 1134, 1147 (N.D. Cal. 2013)).

14   But the basis of Plaintiff’s FAL, CLRA, and UCL claims, the

15   fraudulent misrepresentations, occurred in California.           See

16   Sullivan v. Oracle Corp., 51 Cal.4th 1191, 1208 n. 10 (2011)

17   (noting that when the unlawful conduct that forms the basis of

18   the claims, namely fraudulent misrepresentations made to induce

19   consumer transactions, occurs in California, application of

20   California law is appropriate.)       FCA points to no persuasive
21   authority that this is insufficient and that these statutes only

22   apply to purchases in state.

23         Further, under the Song-Beverly Act every sale of consumer

24   goods sold at retail in California, unless properly disclaimed,

25   is accompanied by the manufacturer’s and retail seller’s implied

26   warranty that the goods are merchantable.         Cal. Civ. Code
27   § 1792.   A “sale” occurs under California law at the time title

28   to the goods passes from the seller to the buyer.          Id.
                                           12
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 13 of 26


 1   § 1791(n).       Unless otherwise explicitly agreed, title passes to

 2   the buyer at the time and place at which the seller completes

 3   his performance with reference to the physical delivery of the

 4   goods.   Cal. Com. Code. § 2401(2); see also Cal. State

 5   Electronics Ass’n v. Zeos Int’l Ltd., 41 Cal.App.4th 1270, 1276

 6   (Ct. App. 1996) (Section 2401 determines where title passes for

 7   Song-Beverly purposes).       Thus, if the sales contract requires

 8   the seller to send the goods to the buyer but does not require

 9   the seller to deliver them at a specific destination, title

10   passes to the buyer at the time and place of shipment.            Galicia

11   v. Country Coach, Inc., 324 F. App’x 687, 888-89 (9th Cir.

12   2009).     However, if the contract requires delivery at a specific

13   destination, title passes on tender at that destination.              Id.

14         Here, Plaintiff alleges that the car was shipped from the

15   dealership in Texas to Manteca, California.           SAC ¶ 21.   While he

16   does not specifically allege that this was a destination

17   contract, viewed in the light most favorable to him, it is

18   plausible that this was a destination contract.          Accordingly,

19   title would have passed in California, making the Song-Beverly

20   Act applicable.
21               2.      Requirements of Rule 9(b)

22         Generally, under Rule 8(a)(2) of the Federal Rules of Civil

23   Procedure a plaintiff’s pleading need only contain “a short and

24   plain statement of the claim showing the pleader is entitled to

25   relief.”     Fed. R. Civ. P. 8(a)(2).      Rule 9(b), however, requires

26   that allegations of fraud be stated with particularity.              Fed. R.
27   Civ. P. 9(b).       Conditions of the mind, such as knowledge and

28   intent may be alleged generally though.         Id.
                                           13
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 14 of 26


 1         The parties dispute which of Plaintiff’s claims are subject

 2   to the heightened pleading requirement of Rule 9(b).           FCA argues

 3   that Plaintiff’s FAL, CLRA, UCL, fraudulent concealment,

 4   negligent misrepresentation, and unjust enrichment claims must

 5   all meet the requirements of 9(b).         FCA’s 12(b)(6) Mot. at 6.

 6   Plaintiff concedes that his fraudulent concealment claim is

 7   subject to the heightened pleading requirement but argues that

 8   his FAL, CLRA, UCL, negligent misrepresentation, and unjust

 9   enrichment claims are not subject to rule 9(b) as they are not

10   based on fraud.     See Opp’n to FCA’s 12(b)(6) Mot. at 10.

11   Accordingly, the Court first addresses whether these claims must

12   meet the heightened particularity requirement of Rule 9(b).

13         In a case where fraud is not an essential element of the

14   claim, only allegations of fraudulent conduct must satisfy the

15   heightened pleading requirements of Rule 9(b).          Vess v. Ciba-

16   Geigy Corp. USA, 317 F.3d 1097, 1105 (9th Cir. 2003).           In

17   California fraud requires: (1) misrepresentation (false

18   representation, concealment, or nondisclosure); (2) knowledge of

19   falsity; (3) intent to defraud, i.e. to induce reliance;

20   (4) justifiable reliance; and (5) resulting damage.           Kearns v.
21   Ford Motor Co., 567 F.3d 1120, 1126 (9th Cir. 2009) (quoting

22   Engalla v. Permanente Med. Group, Inc., 938 P.2d 903 (Cal.

23   1997)).

24         Fraud is not an essential element of FAL, CLRA, UCL,

25   negligent misrepresentation, or unjust enrichment claims.            See

26   Kearns, 567 F.3d at 1225 (“fraud is not a necessary element of a
27   claim under the CLRA and UCL”); Lyles v. Sangadeo-Patel, 225

28   Cal.App.4th 759, 767 (Ct. App. 2014 B.L.M. v. Sabo & Deitsch, 55
                                           14
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 15 of 26


 1   Cal.App.4th 823, 834 (Ct. App. 1997) (to have a claim for

 2   negligent misrepresentation the representation need not be made

 3   with knowledge of actual falsity).         However, Plaintiff must

 4   still satisfy the requirements of Rule 9(b) if he has alleged a

 5   unified course of fraudulent conduct and relies on that course

 6   of conduct as a basis of the claims.        Kearns, 567 F.3d at 1225.

 7         Here, Plaintiff has alleged a unified course of fraudulent

 8   conduct as he alleges FCA made material misrepresentations about

 9   the Dodge Demon (SAC ¶¶ 12-14, 17) with knowledge of their

10   falsity (SAC ¶ 17), which Plaintiff relied upon in purchasing

11   the car (SAC ¶ 15).     Because his FAL, CLRA, UCL, negligent

12   misrepresentation, and unjust enrichment claims all rely on this

13   fraudulent course of conduct, specifically because Plaintiff

14   alleges FCA knew the claims they made were false, these claims

15   are subject to the heightened pleading requirement of Rule 9(b).

16   See generally SAC.

17         Having found these claims are subject to Rule 9(b), the

18   Court next determines whether the claims satisfy its heightened

19   requirements.    To satisfy Rule 9(b) a plaintiff must state with

20   particularity the circumstances constituting fraud or mistake.
21   Fed. R. Civ. P. 9(b).

22         Affirmative Representations

23         For allegations of affirmative misrepresentations this

24   means the plaintiff must allege “the who, what, when, and how of

25   the misconduct charged,” including what is false or misleading

26   about a statement, and why it is false.         Ebeid ex rel. United
27   States v. Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010) (internal

28   citations and quotations omitted).         FCA argues that Plaintiff
                                           15
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 16 of 26


 1   has failed to meet this requirement as his fraud claims are

 2   based on “non-specific generalized allegations of

 3   advertisements” without alleging whether he in fact was ever

 4   exposed to any specific affirmative representation made by FCA,

 5   and if so where and when this occurred, or how any alleged

 6   statement was actually false.       FCA’s 12(b)(6) Mot. at 7-8.      In

 7   response, Plaintiff points to a specific FCA blogpost referenced

 8   in the complaint, which states that the car’s hood was “the

 9   largest functional hood scoop.”       SAC ¶ 14 (emphasis added).

10   Plaintiff alleges that this statement was false as the hood

11   scoop is not functional since it expands, contracts, warps, and

12   vibrates when the car is used which damages the car’s hood.          Id.

13   ¶ 17.2   Accordingly, the Court finds Plaintiff has sufficiently

14   alleged how FCA’s statement that the hood scoop was functional

15   was false.    However, Plaintiff never specifies if he in fact saw

16   this blog post, and if so when.       See SAC ¶ 15.     Plaintiff also

17   alleges that “the Dodge Demon was advertised extensively,

18   including over the internet and on television shows such as Jay

19   Leon’s Garage and Top Gear” and that these advertisements

20   “touted the Dodge Demon’s workmanship, value, and future
21   collectability.”     SAC ¶ 12.    Plaintiff merely alleges that

22   “[a]fter viewing FCA’s advertisements, [he] became interested in

23   purchasing a Dodge Demon.”       Id. ¶ 15.   But Plaintiff doesn’t

24   specify what advertisements he saw, when or where he saw them,

25   2 FCA also argues that an affirmative representation claim cannot
26   be premised on a non-specific word like “functional” because such
     words constitute non-actionable puffery. See FCA’s 12(b)(6)
27   Reply at 2. Because FCA raises this argument for the first time
     in its reply, which Plaintiff did not have a chance to respond
28   to, the Court will not address it.
                                      16
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 17 of 26


 1   what specific representations were made in them or how these

 2   representations were false.       Accordingly, Plaintiff’s

 3   affirmative fraud-based claims are not pled with enough

 4   particularity to satisfy Rule 9(b).

 5         Omission Based Claims

 6         In order to plead the circumstances of fraudulent omission

 7   with particularity a plaintiff “must describe the content of the

 8   omission and where the omitted information should or could have

 9   been revealed, as well as provide representative samples of

10   advertisements, offers, or other representations that plaintiff

11   relied on to make their purchase and that failed to include the

12   allegedly omitted information.”       Marolda v. Symantec Corp., 672

13   F.Supp.2d 992, 1002 (N.D. Cal. 2009).        Additionally, “[t]o

14   maintain a cause of action for fraud through nondisclosure or

15   concealment of facts, there must be allegations demonstrating

16   that the defendant was under a legal duty to disclose those

17   facts.”   Immobiliare LLC v. Westcor Land Title Ins. Co., 424

18   F.Supp.3d 882, 888 (E.D. Cal. 2019) (citation omitted).              A duty

19   to disclose exists: “(1) when the defendant is in a fiduciary

20   relationship with the plaintiff; (2) when the defendant had
21   exclusive knowledge of material facts not known to the

22   plaintiff; (3) when the defendant actively conceals a material

23   fact from the plaintiff; and (4) when the defendant makes

24   partial representation but also suppresses some material facts,”

25   with the later circumstances requiring “some other relationship

26   between the plaintiff and defendant.”        Id.
27         FCA argues that to the extent Plaintiff bases his FAL,

28   CLRA, UCL, fraudulent concealment, and unjust enrichment claims
                                           17
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 18 of 26


 1   on an omission-based theory, they also fail to state a claim.3

 2   FAC’s 12(b)(6) Mot. at 9.      First, FCA argues that Plaintiff has

 3   failed to plead any facts about the content of any purported

 4   omission or where such information could or should have been

 5   revealed so that he would have seen and relied on it if it had

 6   not been omitted.     Id.   Plaintiff, however, did plead the

 7   purported omission.     Specifically, that the Dodge Demon’s hood

 8   scoop “expands, contracts, warps, and vibrates when the Dodge

 9   Demon is used, which in turn, chips, scrapes and cracks the

10   original factory paint and causes damage to the Dodge Demon’s

11   hood, including rust.”      SAC ¶ 17.    Plaintiff also includes in

12   his complaint representative advertisements like the blog post

13   stating the car has “the largest functional hood scoop.”             Id.

14   ¶ 14.   While not explicitly stated, the reasonable inference

15   from this is that such information should have been included in

16   these advertisements about the hood.

17         FCA also argues that Plaintiff has not adequately alleged a

18   duty to disclose.     FCA’s 12(b)(6) Mot. at 10.       First FCA

19   contends that Plaintiff has failed to sufficiently allege a duty

20   based on exclusive knowledge because those allegations are
21   conclusory.    Id. at 10.    The Court agrees.     Plaintiff merely

22   pleads that “FCA was aware that the Dodge Demon was experiencing

23   issues with the Air-Grabber Hood Scoop.”         SAC ¶ 17.    He does not

24   plead any details about how or when FCA became aware of these

25   issues.   See generally SAC.      Such conclusory allegations do not

26
27   3 Negligent misrepresentation requires a positive assertion so it
     cannot be based on an omission. UMG Recordings, Inc. v. Glob.
28   Eagle Entm’t, Inc., 117 F.Supp.3d 1092, 1111 (C.D. Cal. 2015).
                                      18
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 19 of 26


 1   suffice.    See Wilson v. Hewlett-Packard Co., 668 F.3d 1136,

 2   1146-47 (9th Cir. 2012).

 3         Plaintiff, however, relies on another theory—that FCA made

 4   partial representations about the hood but also suppressed some

 5   material facts i.e. the issues with the hood, recounted above.

 6   Pl.’s Opp’n to FCA’s 12(b)(6) Mot. at 13; see also SAC ¶¶ 14-18.

 7   Plaintiff alleges that he signed a 2018 Dodge Challenger SRT

 8   Customer Acknowledge for FCA establishing a relationship between

 9   the two and creating a duty to disclose.         Pl.’s Opp’n to FCA’s

10   12(b)(6) Mot. at 13 n.7.       FCA does not address this argument nor

11   point to any authority indicating this is insufficient.

12   Accordingly, the Court finds Plaintiff has alleged a plausible

13   claim for relief based on fraudulent omission for his FAL, CLRA,

14   UCL4, fraudulent concealment, and unjust enrichment claims.

15               3.      Economic Loss Rule

16         FCA argues that Plaintiff’s fraudulent concealment and

17   negligent misrepresentation claim are barred by the economic

18   loss rule.       FCA’s 12(b)(6) Mot. at 12.   Under the economic loss

19   rule, a manufacturer or distributor may be liable “in tort when

20   a product defect causes damage to other property, that is,
21   property other than the product itself,” where “[t]he law of

22   contractual warranty governs damage to the product itself.”

23   Jimenez v. Super. Ct., 29 Cal. 4th 473, 483 (2002).           However,

24   “the economic loss rule does not necessarily bar recovery in

25

26
     4 FCA also argues that because Plaintiff’s FAL and CLRA claims
     fail his UCL claim, which relies on them, fails too. See FCA’s
27   12(b)(6) Reply at 3. But as discussed, FCA has not shown that
     Plaintiff’s FAL and CLRA claims fail and thus hasn’t demonstrated
28   his UCL claim should be also be dismissed for this reason.
                                      19
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 20 of 26


 1   tort for damage that a defective product (e.g., a window) causes

 2   to other portions of a larger product (e.g., a house) into which

 3   the former has been incorporated.”         Jimenez v. Super. Ct., 29

 4   Cal. 4th 473, 483 (2002) (finding the manufacturer of a

 5   defective window installed in a mass-produced home may be held

 6   strictly liable in tort for damage the window’s defect caused to

 7   other parts of the home).

 8         Plaintiff, relying on Jimenez, argues that the economic

 9   loss rule does not bar his claims, as the defective product, the

10   hood-scoop, caused damage to other portions of the larger

11   product, the car.     Pl.’s Opp’n to FCA’s 12(b)(6) Mot. at 15.

12   Jimenez involved defective windows that caused damage to the

13   homes they were installed in.       Jimenez, 29 Cal. 4th at 452.     The

14   California Supreme Court held that the economic loss rule did

15   not bar the plaintiff’s claims.       Id. at 457.    In so holding the

16   Court noted that at first it had to determine what the “product”

17   at issue was.    Id. at 456.     The Court found that the windows

18   were a separate product and that the economic loss rule thus did

19   not bar tort recovery for damage it caused to the larger product

20   (the house) of which it was incorporated.         Id. at 457.
21         The Appellate Court in KB Home v. Superior Court listed

22   several factors relevant to determining what the product at

23   issue is but noted that resolution of this issue should

24   ultimately be left to the trier of fact.         112 Cal.App.4th 1076,

25   1087 (Ct. App. 2003).      Whether or not the hood scoop is a

26   separate “product” is a question of fact, and FCA therefore
27   cannot demonstrate that Plaintiff’s ninth and tenth causes of

28   action fail as a matter of law to allege a plausible claim for
                                           20
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 21 of 26


 1   relief based on the economic loss rule.         See Sabicer v. Ford

 2   Motor Co., 362 F.Supp.3d 837, 841 (C.D. Cal. 2019)(finding

 3   defendants failed to show the economic los rule necessarily

 4   precluded plaintiff’s claim as there may be recovery in tort for

 5   damage that subcomponents caused to the engine as a whole or for

 6   damage that the engine caused to the vehicle in which it has

 7   been incorporated.)

 8               4.    Express Warranty Claims

 9           “In California, express warranties covering defects in

10   materials and workmanship exclude defects in design.”           Troup v.

11   Toyota Motor Corp., 545 Fed. App’x 668, 668-69 (9th Cir. 2013)

12   (citing Daugherty v. Am. Honda Motor Co., Inc., 144 Cal. App.

13   4th 824, 830 (2006)).

14           Here, Plaintiff’s car came with a warranty which “covers

15   the cost of all parts and labor needed to repair any item on

16   your vehicle when it left the manufacturing plant that is

17   defective in material, workmanship or factory preparation.”           SAC

18   ¶ 20.     Accordingly, the warranty does not include design

19   defects.    Daugherty, 144 Cal. App. at 830.       FCA argues that

20   because Plaintiff complains of a design defect, not covered by
21   the warranty, he fails to state an express warranty claim.

22   FCA’s 12(b)(6) Mot. at 13.       Plaintiff contests FCA’s

23   characterization of his claim as alleging a design defect

24   arguing that he never actually calls the hood scoop issue a

25   “design defect” but rather refers to it as a “defect, defective,

26   or nonconforming.”     Pl.’s Opp’n at 15. Plaintiff’s argument is
27   unpersuasive.     While he may not have specifically referred to

28   the hood issues as a “design defect” that is, in fact, what he
                                           21
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 22 of 26


 1   is alleging.     A design defect exists when the product is built

 2   in accordance with its intended specifications, but the design

 3   itself is inherently defective.       McCabe v. Am. Honda Motor Co.,

 4   100 Cal. App. 4th 111, 1120 (2002).         Plaintiff here does not

 5   claim there was something uniquely wrong with his car.            Rather

 6   he alleges there was a problem with all Dodge Demon hoods, a

 7   problem with how it was designed.          See SAC ¶ 17 (“FCA was aware

 8   that the Dodge Demon was experiencing issues with the Air-

 9   Grabber Hood Scoop [. . .] specifically, that the Dodge Demon’s

10   Air-Grabber Hood Scoop expands, contracts, warps, and vibrates

11   when the Dodge Demons is used.”)

12         Because Plaintiff alleges a design defect not covered by

13   the warranty, he has failed to state an express warranty claim.

14   Accordingly, FCA’s motion to dismiss claims three and eight is

15   GRANTED.    FCA’s motion to dismiss Plaintiff’s seventh cause of

16   action is GRANTED in part, to the extent it is based on the

17   express warranty.

18               5.   Implied Warranty Claims

19         The Song-Beverly Act “was enacted to regulate warranties

20   and strengthen consumer remedies for breaches of warranty.”
21   Cholakyan v. Mercedes-Benz USA, LLC, 796 F.Supp.2d 1220, 1241

22   (C.D. Cal. 2011).     Thus, “[u]nless specific disclaimer methods

23   are followed, an implied warranty of merchantability accompanies

24   every retail sale of consumer goods in the state.”          Id.      The

25   Song-Beverly Act provides that the implied warranty of

26   merchantability means that consumer goods: (1) pass without
27   objection in the trade under the contract description; (2) are

28   fit for the ordinary purposes for which such goods are used;
                                           22
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 23 of 26


 1   (3) are adequately packaged and labeled; and (4) conform to the

 2   affirmations of fact included on the container or label.             See

 3   Cal. Civ. Code § 1791.1(a).       The Act defines consumer goods as

 4   “any new product or part thereof that is used, bought, or leased

 5   for use primarily for personal, family, or household purpose.”

 6   Cal. Civ. Code § 1791(a).

 7         FCA argues that Plaintiff has failed to adequately allege

 8   an implied warranty claim because what Plaintiff complains of is

 9   an entirely cosmetic issue.       FCA’s 12(b)(6) Mot. at 14.

10   Plaintiff responded to this argument in his opposition but

11   because it was over the Court’s page-limit on opposition

12   memoranda the Court will not consider it.         See Pl.’s Opp’n to

13   FCA’s 12(b)(6) Mot.; see also Order re Filing Requirements, ECF

14   No. 2-2.    The Court agrees with FCA.      Plaintiff has not made any

15   allegations that the car is unfit for driving, the ordinary

16   purpose for which it is used.       The issue Plaintiff complains of

17   is that the hood “expands, contracts, warps, and vibrates when

18   the Dodge Demon is used, which in turn, chips, scrapes and

19   cracks the original factory paint and causes damage to the Dodge

20   Demon’s hood, including rust.”       SAC ¶ 17.    This is merely a
21   cosmetic issue.     Because Plaintiff has not alleged the defect

22   renders the car unfit for its intended purpose, Plaintiff has

23   failed to state an implied warranty claim.         See e.g. Troup v.

24   Toyota Motor Corp., 545 Fed. Appx. 668, 669 (9th Cir. 2013)

25   (affirming dismissal of implied warranty claim where plaintiffs

26   “failed to allege that their Prius was unfit for its intended
27   purpose, as the alleged defect did not compromise the vehicle’s

28   safety, render it inoperable, or drastically reduce tis mileage
                                           23
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 24 of 26


 1   range”);    Resnick v. Hyundai Motor Am., Inc., 2017 WL 1531192,

 2   at *12 (C.D. Cal. 2017)(“implied warranty of merchantability

 3   requires something beyond mere aesthetic concerns”); Avedisian

 4   v. Mercedes-Benz USA, LLC, 43 F.Supp.3d 1071, 1074, 1079 (C.D.

 5   Cal. 2014) (“peeling chrome trim on certain interior car

 6   components” did not support implied warranty claim because it

 7   “did not impact the operability of Plaintiff’s vehicle”).

 8   Accordingly, FCA’s motion to dismiss Plaintiff’s implied

 9   warranty claims, claims four and seven, is GRANTED.

10               6.   Violation of Manufacturers Duties

11         Finally, FCA moves to dismiss Plaintiff’s fifth claim for

12   relief, based on an alleged violation of the manufacturer’s

13   duties under the Song-Beverly Act.         FCA’s 12(b)(6) Mot. at 15.

14   Plaintiff, in his complaint, notes that the express warranty

15   covers “the cost of all parts needed to repair any item on your

16   vehicle when it left the manufacturing plant that is defective

17   in material, workmanship or factory preparation.”          SAC ¶ 65.

18   Pursuant to California Civil Code Section 1793.2(a)(1) and (3),

19   FCA is obligated to (1) maintain or designate sufficient service

20   and repair facilities reasonably close to all areas where the
21   Dodge Demons are sold to carry out the terms of its warranties

22   and (2) make available to authorized service and repair

23   facilities sufficient literature and replacement parts to effect

24   repairs during the express warranty period.

25         Plaintiff claims FCA has violated these obligations in

26   failing to maintain or designate authorized repair facilities
27   “that are able to guarantee that paint repairs, necessitated by

28   the Air-Grabber Hood Scoop issues, will conform to the factory
                                           24
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 25 of 26


 1   specifications in violation of its obligation to carry out its

 2   warranties.”     SAC ¶ 67.   But as FCA points out, nothing in these

 3   cited provisions requires either a manufacturer or its repair

 4   facilities provide any “guarantees”.        FCA’s 12(b)(6) Mot. at 15.

 5   Further, as discussed in detail above, Plaintiff has not alleged

 6   any violation of the warranties such that a failure to have a

 7   repair facility available to make his desired fixes would also

 8   violate the manufacturer’s duties of the Song-Beverly Act.

 9   Because Plaintiff has not alleged a plausible claim for relief

10   for violation of the manufacturer’s duties under the Song-

11   Beverly Act, the Court GRANTS FCA’s Motion to Dismiss

12   Plaintiff’s fifth cause of action.

13               7.    Breach of Contract

14      Lithia Motors and Lithia DMID (“Lithia”) move to dismiss

15   Plaintiff’s sole claim against them, the breach of contract

16   claim.    Lithia’s 12(b)(6) Mot.     First, Lithia argues that

17   Plaintiff has failed to state a claim against Lithia Motors as

18   they were not a party to the contract.        Id. at 2-3.     The Court

19   agrees.   The contract, attached to Plaintiff’s complaint, shows

20   that only Lithia DMID was a party to the contract.          See SAC at
21   Ex. A.    Although Plaintiff alleges that Lithia DMID is the

22   subsidiary of Lithia Motors, it is a general principle of

23   corporate law that a parent corporation is not liable for the

24   acts of its subsidiaries.      U.S. v. Bestfoods, 524 U.S. 51, 61

25   (1998).   Plaintiff points to no contrary authority.          See Pl.’s

26   Opp’n to Lithia’s 12(b)(6) Mot. at 6.        Because the Court has
27   already dismissed Lithia DMID for a lack of personal

28   jurisdiction, the Court GRANTS Lithia’s Motion to Dismiss
                                           25
     Case 2:20-cv-01879-JAM-AC Document 49 Filed 04/19/21 Page 26 of 26


 1   Plaintiff’s eleventh cause of action for breach of contract.

 2                                III.    ORDER

 3         For the reasons set forth above, Lithia DMID’s 12(b)(2)

 4   Motion to Dismiss for lack of personal jurisdiction is GRANTED

 5   WITHOUT PREJUDICE.     Lithia Motor’s 12(b)(6) Motion to Dismiss

 6   Plaintiff’s eleventh cause of action, for breach of contract, is

 7   also GRANTED WITHOUT PREJUDICE.       FCA’s and Lithia Motor’s

 8   12(b)(2) Motions to Dismiss for lack of personal jurisdiction are

 9   DENIED.   FCA’s 12(b)(6) Motion to Dismiss is GRANTED in part and

10   DENIED in part.     The Court GRANTS FCA’s Motion to Dismiss claims

11   three, four, five, seven, eight, and ten WITHOUT PREJUDICE.

12   FCA’s Motion to Dismiss claims one, two, six, nine, and twelve is

13   GRANTED WITHOUT PREJUDICE only to the extent they are based on

14   fraudulent affirmative misrepresentations.         FCA’s Motion to

15   Dismiss the remaining claims is DENIED.5        If Plaintiff elects to

16   amend his complaint, he shall file an Amended Complaint within

17   twenty (20) days of this Order.       Defendants’ responsive pleadings

18   are due twenty (20) days thereafter.

19         IT IS SO ORDERED.

20   Dated: April 19, 2021
21

22

23

24
     5 The Court acknowledges that FCA provided an additional argument
25   as to why Plaintiff’s twelfth cause of action for unjust
26   enrichment should be dismissed. See FCA’s 12(b)(6) Mot. at 16.
     However, because this argument exceeded the Court’s page-limit on
27   memoranda of law in support of motions, the Court will not
     consider or address it. See id.; see also Order re Filing
28   Requirements, ECF No. 2-2.
                                      26
